DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2021 has been entered. Claims 1, 5, 9, 13, 16, and 20 have been amended. Claims 3, 11, and 18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Lecher on 9 February 2021 and in subsequent communications.

The application has been amended as follows: 
1.	(Currently Amended)	A computer-implemented method of generating digital data content customized for a user of one or more of a plurality of digital data platforms, comprising:
using an artificial intelligence-based platform including a Business-to-Business (B2B) website and a Business-to-Consumer (B2C) website, first product-related purchase activity for a product category of a first user of one or more of the plurality of digital data platforms based on monitoring first user browser behavior data of the first user at [[a]] the business-to-business website, the first user browser behavior data including first user restocking activity of retail goods within the product category, social media feeds, targeting postings and communications both to and from the first user;
determining, via the web application processing device using the artificial intelligence-based platform including the B2B website and the B2C website, second product-related interests of a plurality of other users of one or more of the plurality of digital data platforms based on monitoring the plurality of other users browser behavior data of the plurality of other users of the B2C website including at least one of searching activity, purchasing activity and social media posting activity regarding at least one retail product;
generating a product recommendation specifying a product type within the determined product category for the first user by mapping and filtering the determined first product-related purchase activity of the product category of the first user against the determined second product-related interests of the plurality of other users; and
transferring the product recommendation specifying the product type to a client digital data device for presentation to the first user.

9.	(Currently Amended)	A non-transitory machine readable storage medium having stored thereon a computer program configured to cause one or more digital data devices to perform the steps of:
using an artificial intelligence-based platform including a Business-to-Business (B2B) website and a Business-to-Consumer (B2C) website, first product-related purchase activity for a product category of a first user of one or more of a plurality of digital data platforms, based on monitoring first user browser behavior data of the first user at [[a]] the business-to-business website, the first user browser behavior data including first user restocking activity of retail goods within the product category, social media feeds, targeting postings and communications both to and from the first user;
determining, via the web application processing device using the artificial intelligence-based platform including the B2B website and the B2C website, second product-related interests of a plurality of other users of one or more of the plurality of digital data platforms based on monitoring the plurality of other users browser behavior data of the plurality of other users of the B2C website including at least one of searching activity, purchasing activity and social media posting activity regarding at least one retail product;
generating a product recommendation specifying a product type within the determined product category for the first user by mapping and filtering the determined first product-related purchase activity of the product category of the first user against the determined second product-related interests of the plurality of other users;
transferring the product recommendation specifying the product type to a client digital data device for presentation to the first user.

16.	(Currently Amended)	A system comprising:
one or more digital data devices; and
computer instructions configured to cause the one or more digital data devices to perform:
using an artificial intelligence-based platform including a Business-to-Business (B2B) website and a Business-to-Consumer (B2C) website, first product-related purchase activity for a product category of a first user of one or more of a plurality of digital data platforms based on monitoring first user browser behavior data of the first user at [[a]] the business-to-business website, the first user browser behavior data including first user restocking activity of retail goods within the product category, social media feeds, targeting postings and communications both to and from the first user;
determining, via the web application processing device using the artificial intelligence-based platform including the B2B website and the B2C website, second product-related interests of a plurality of other users of one or more of the plurality of digital data platforms based on monitoring the plurality of other users browser behavior data of the plurality of other users of the B2C website including at least one of searching activity, purchasing activity and social media posting activity regarding at least one retail product;
generating a product recommendation specifying a product type within the determined product category for the first user by mapping and filtering the determined first product-related purchase activity of the product category of the first user against the determined second product-related interests of the plurality of other users; and
transferring the product recommendation specifying the product type to a client digital data device for presentation to the first user.

Allowable Subject Matter
Claims 1, 2, 4-10, 12-17, and 19-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 9, 16 in particular, determining, via a web application processing device using an artificial intelligence-based platform including a business-to-business website and a business-to-consumer website, first product related purchase activity for a product category of a first user of one or more of the plurality of digital data platforms based on monitoring first user browser behavior data of the first user at the business-to-business website, the first user browser behavior data including first user restocking activity of retail goods within the product category, social media feeds, targeting postings and communications both to and from the first user in combination with other elements recited in the claims.
As the closest prior art, Vijay shows determining the interests of a user by monitoring browser behavior of the user and other users in order to provide product recommendations to the user. (Column 4, line 19 – Column 5, line 3; Column 1, lines 42-59)  However, neither Vijay nor the other cited prior art of record show the above recited claim limitation. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451